Appellant in his motion for a rehearing insists that in our disposition of this case on original submission we overlooked his complaint against paragraph four of the court's charge relative to the law of accomplice testimony. We did not overlook the objection which he urged against the charge. We did reach the conclusion, however, that his objection to the charge did not distinctly and specifically point out any error in the charge as required by Art. 658 Cow. C. P.
The objection which appellant argues in his motion for rehearing is an entirely different objection than the one addressed to the court's charge. We do not mean to say that the charge complained of is a correct pronouncement of the law relative to accomplice testimony, but a charge, although erroneous, will not require the reversal of a case in the absence of an objection, nor will this court feel authorized to reverse upon an objection which is entirely too general and does not specifically point out the error, if any.
Believing a proper disposition was made of the cause on original submission, the motion for a rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.